ANNEX “A”

CORPORATE SECRETARY’S
CERTIFICATION
REPUBLIC OF THE PHILIPPINES)
CITY OF MANILA ) ss.

SECRETARY’S CERTIFICATE 6cLoe

I, ROWENA R. MARTINEZ, of legal age, single and with address at
Unit 507, Peninsula Court Bldg., Makati Avenue, Makati City, after
sworn to in accordance with law, depose and state that:

1. Iam the Corporate Secretary of Cambayas Mining Corporation,
a duly organized corporation under the laws of the Philippines with
principal office located at Unit 507, Peninsula Court Bldg., Makati
Avenue, Makati City;

2. At a special meeting of the Board of Directors of Cambayas
Mining Corporation held at its principal office on January 3, 2008, the
following Board Resolution was passed and approved:

Resolution 01-10
(Authorization)

“Resolve as it is hereby resolved to authorize one of the Board of
Directors of Cambayas Mining Corporation, Mr. Yan Ming, and/or its
Legal Officer, Atty. Amado S. Sandel, Jr., to apply for Mineral Production
Sharing Agreement (MPSA) and Certificate of Environmental
Management and Community Relations Record (CEMCRR) with the
Mines and Geosciences Bureau particularly in the Regional Office No.
VIII of the said Bureau located in Palo, Leyte.

Resolved further to authorize Mr. Yan Ming and/or Atty. Amado S.
Sandel, Jr. to sign and execute necessary papers/documents in
connection with the powers hereinabove given.

In Witness Whereof, I have hereunto affixed my signature this
February 1, 2008.

Subscribed and sworn to before me this 1st day of February, 2008
affiant showing to me her CTC No. 08895360 issued at Taguig City on
September 3, 2007,

|

Doc. No. FZ ; Not: bli
Page No. Zr ATTY. GRRTES ES MAR ANAN
Book No. _#/ ; NOTARY FL

Series of 2008.
ANNEX "B"

LOCATION MAP/SKETCH PLAN
v LSSHS

Eb ts

mow,

SQNLISNOT JGNLILYT YWANYOD

NoLLaniosaa TWOINHOUL

$0a8y99H S1OT9IS'E=VAUAV
000°0S:1 | ATWOS
UVAVS NUALSVA AO ADNIAOUd
NVN109 JO ALITYdIOINOW
NOHNOIOH AO GNV'ISI

HL LY GaLVIOT

NOILVYOdNOD
ONINIA SVAVEIVD

UO GIUVdIAd SV

NOLLVOI'Idd¥ LNAWAIIDV
ONRIVHS NOLLONGOUd TVAANTN

—J fi:

HINOWOH
ALIMOHLAV NOLLVNMOANT JOUNOSAU Y ONIdd VW TWNOLLYN
isan
MUOMAUT jo jUaUTRdaG

saommosay [RINIEN pul
sauiddiynid aU) 4 ey) 210459104 (9%

swoyiey uF spy

yandoy

eave dn-qing

ALY MOT MAMOT NYIN HALVG DIHdYY9ONGAH
‘ADIN (a9) g) S4a}auN gg Jo WNUNUIL e duH
e561 viva (

GN393

WOLVG NOZNT WALYO WANOZIYOH
NOILOSCONd HOLVINIW ASHIASNVYL
V9A37 9S NVI WILY WOILNaA

SIWAMFLNI YALIW OL ONY GS LY SHNOLNOD AYVINAWATdd IS HLIM

Salt IONOPN E z

spe, ooov

ssaiaw o00y
bec ner

Son sinieis © z t eer uy a

SIE

68
Ns

5

ax

(s

=<

te
ANNEX “C”

EXPLORATION WORK
PROGRAM
1.0

2.0

TWO (2)-YEAR EXPLORATION WORK PROGRAM

(APSA-000132-ViIl)

Name and Address of Proponent/Contact Person

CAMBAYAS MINING CORPORATION

Mr. Yan Ming
Chief Executive Officer (CEO)

SANGEUNIANG

PANLALAWIGAN

Unit 507 Peninsula Court, Makati Avenue
Makati City /

Tel No.: (02) 751-9948 / 751-9951

Location of the Project

The Mineral Production Sharing Agreement of Cambayas Mining
Corporation is situated within the Island of Homonhon, Municipality of
Guiuan, Province of Eastern Samar. The mining claim is technically
described and is bounded by the following geographical coordinates
(please see attached location map):

Technical Description

Corner Latitude Longitude
1 10 41’ 35” 125 45°00”
2 10 42’ 30” 125 45°00”
3 10 42' 30” 125 4403”
4 10 43°00” 125 44’ 00”
5) 10 43°00” 125 43’ 36”
6 10 43’ 30” 125 43’ 30”
it 10 43°30” 125 44’ 00”
8 10 44° 26” 125 44’ 00”
9 10 44’ 20” 125 45° 00”
3.0

4.0

10
11
12
13
14
15
16
17
18
19
20
21
22

10° 44’ 11” 125° 45’ 30”

10° 44’ 15” 125° 46’ 30”
10° 44’ 15” 125° 47’ 00”
10° 44’ 00” 125° 48' 00”
10° 43’ 48” 125° 48’ 30”
10° 42’ 30” 125° 48’ 30”
10° 42’ 00” 125° 48’ 28”
10° 41’ 40” 125° 48’ 00”
10° 42’ 00” 125° 48’ 00”
10° 42’ 00” 125° 47’ 00”
10° 41° 44” 125° 47’ 00”
10° 41’ 45” 125° 46’ 30”
10° 41’ 30” 125° 45° 30”

Area or Size Coverage

The MPSA applied area covers approximately Three Thousand Five
Hundred Sixteen Point Two Thousand Fifteen (3,516.2015).

Project Area Description

4.1

4.2

Terrain/Physiography

The MPSA applied area is characterized by undulating to
moderately sloping in a generally rolling terrain. Undulating land
forrn is concentrated at the valley floor while sloping form describe
the slope of hills. Ground elevation ranges from 10 meters to 200

meters above mean sea level (amsl).
Accessibility

The applied area can be reached from Tacloban City by a three (3)-
hour ride via the well-paved coastal highway passing thru Lawaan
town to Guiuan. Thence, a two (2)-hour pump boat ride to the

island.

5.0

4.3

44

4.5

Draiiiage System

The applied area is principally drained by the tributaries of the
Cantelado and Salog Rivers. These tributaries empty their load to
the Philippine Sea.

Vegetation

The vegetation covering the MPSA applied area generally consists
of shrubs and cogon grasses, and second growth trees.

Most of the agricultural lands are dominantly planted with coconut
trees. Other major crops include vegetables, rootcrops, palay, corn,
bariana and other fruit trees, coffee and pineapple.

Land Use

The Municipality of Guiuan has a total land area of 175.49 square
kilometers. It is composed of sixty (60) barangays and the only
town in the Province of Eastern Samar with biggest number of
island barangays. Existing land use indicates a predominance of
agriculture use which covers 38.2% of the total land area. Most of

the agricultural lands are dominantly planted with coconut trees.

The MPSA applied area is basically a mineral land, being
previously covered by the various Mining Lease Contracts of
Cambayas Mining Corporation, and mining operations of Heritage

Resources and Mining Corporation.

Description of Exploration Works

Base on the data from previous operations by Heritage Resources and

Mining Corporation, the chromite resource in the applied area is

conservatively estimated at around 40 million metric tons. Further study

shall be carried out to possibly delineate economic resource of chromite

pines
deposit. Exploration activities to be conducted are outlined and discussed

below.

5.1

Research Work

Pertinent and necessary research works will be carried out by the

project proponent. This work includes collation of geological data,

previous reports and geological maps that may be available in the

Mines and Geosciences Bureau and other private and/or

government agencies concerned, which may have conducted

studies in the subject MPSA applied area, particularly those that

focus in chromite and other associated minerals.

5.1.1. Survey of Previous Works on the Area

5.1.1.1

5.1.1.2

Nature or Type of Study or Undertaking

Gathering of information pertinent to the previous
works undertaken in the MPSA applied area will
focus on the geology and mineralization. The
Mines and Geosciences Bureau published and
unpublished reports regarding mineral
occurrences and other potential economic mineral
deposit in the MPSA applied area shall be

reviewed.
Duration

The research work/data gathering activity is
expected to be undertaken for about two (2)
months, The budget for this activity is estimated
at One Hundred Thousand Pesos
(PhP100,000.00), which includes the salary of the
technical personnel and miscellaneous expenses
(e.g. transportation/communication/food
allowances, reproduction of pertinent data, etc.).
This activity will commence once the MPSA

a
5.1.1.3

5.1.1.4

5.1.1.5

Coverage

The whole MPSA applied area will be covered by
the research work/survey.

Proponent

The proponent is the MPSA applicant itself thru its
technical personnel that shall conduct the
research work.

Results or Conclusion Arrived at

The result of the said research work, should it be
successful, will be very vital in the implementation
of the exploration work Program, which is
expected to lessen the works involve and thus
reduce total exploration costs.

5.1.2 Data Compilation/Collation

5.1.2.1

5.1.2.2

Geochemical/Geophysical Data

Available Geochemical and Geophysical data from
previous studies conducted in the area will be
considered to primarily locate potential chromite
Prospect.

Lithological Data

Lithological data shall be complied and collated
based on the findings on previous reports on the
area. Using the data, confirmatory study shall be
undertaken during the actual field study.
5.2

5.1.2.3

5.1.2.4

5.1.2.5

Mineralization/Alteration Studies

The target mineral deposits in the area is
chromite, but other mineral deposits will also be
given emphasis. Interview with expert Geologists
who have already conducted various studies in the
MPSA applied area, and if possible, request
copies of their reports to predetermine, among
others, the mineralization in the area, including
their observations on the geological alteration.

Various Thematic Maps Covering the Target

Area

The undersigned is not aware if there is available
thematic map covering the area. If in case during
the course of the research work, it was learned
that such maps are available, the same shall be
complied and reproduced to serve as base map

during the exploration period.
Estimated Cost

Data compilation/collation will be undertaken for a
period of one (1) month by the company’s
technical personnel. It has an estimated budget of
One hundred Fifty Thousand Pesos
(PhP50,000.00). It includes the salary of the
technical personnel and miscellaneous expenses
(e.g., transportation/communication/food
allowances, reproduction of pertinent data, etc.).

Reconnaissance/Regional Survey/Study

5.2.1 Regional Geological Survey

Based on the information gathered from the previous activity,

sampling, and when necessary, hand auger drilling shall be
conducted covering the applied area. Different rock types
and structures and mineralization/alteration will be mapped
out and characterized accordingly. Also, rocks that are
related or associated with chromite deposition will also be
given attention, since they can be utilized in further
understanding of the chromite characterization in the area.
Road/trail mapping and traverses along stream channels
and on areas where noticeable rock exposures will be
carried-out. A 1:50,000 topographic map will be used as
base map. A sampling density of around two (2) samples
per square kilometer will be implemented. Samples will be

sent to the laboratory for chemical and/or petrographic

analyses.
Coverage - 3,516.2015 hectares
Duration - Three (3) months
Rock/soil samples - 30 samples

Samples from hand

auger drilling - 30 samples
Target elements - Cr, Ni, Fe
Manpower complement- One Geologist/Mining Engineer

One Geologic Aid
Five Auger Crew
Estimated Cost (PhP) - 455,000.00

Cost Detail/Breakdown
a. Salary (@ 25,000/geologist or mining engineer/month and

@ 6,000/aid or crew)- 291,000
b. Mining Tools and Supplies

-2pcs. Brunton Compass - 30,000
- 2 pcs. Mining Pick : 2,000
- 1 pc. Measuring Tape - 2,000
- 2 sets Hand Auger - 40,000
- 2 sets Pipe Wrench - 10,000

c. Sample Analysis/

5.3

d. Miscellaneous - 30,000

Expected Output - 1:50,000 Geological/Base Map

Semi-detailed Survey or Follow-up Studies

A semi-detailed geological survey shall be conducted on
areas delineated from the previous activities. Approximately 1,000
hectares is expected to be covered with this activity. Further
plotting of relevant structures/mineralization/ alteration shall be
carried out.

A hand auger drilling shall also be conducted on 300-m grid
for semi-detailed subsurface investigation. A total of 100 hand
auger drill holes are expected to be established. This activity will
delineate potential areas within the applied area. Hand auger
drilling shall have an average depth of 8 m per hole. Sample will be
tak2n per meter. A total of 900 samples are expected to be logged
and colleted. Samples will be sent to the laboratory for
chemical/petrographic analyses to qualitatively determine Ni, Cr
and Fe content.

¢ Coverage - 1,000 hectares
e Duration - Six (6) months
¢ No. of hand auger drill

holes - 100
e Average depth - 8m
e No. of samples - 900 samples
e Target elements - Ni, Cr and Fe
e Manpower complement- One (1) Geologist/Mining
Engineer

One (1) Geologic Aid
Six (6) Auger Crew
¢ Estimated Cost (PhP) - 1,266,000.00

Cost Detail/Breakdown
a. Salary (@ 25,000/geologist or mining engineer/month
5.4

b. Sample Analysis/Preparation - 800,000
c. Miscellaneous - 40,000
e Expected Output - 1:25,000 Geological Map
Cross-section Maps showing
Chromite/Laterite Profile

Topographic Surveying

A licensed Geodetic Engineer, deputized by the Mines and
Geosciences Bureau shall conduct the topographic and boundary
survey. The topographic survey will be needed in planning,
construction and development works and ore reserve calculations.
The boundary survey would result in the ground delineation of the
mining area with prominent marks and exclusions of these portions
of the unmineralized areas that would be relinquished in favor of
the Government.

This activity would include 1) establishment of grid lines or
pattern for geological mapping survey and subsurface
investigation, 2) establishment of vertical and horizontal control
baselines at various strategic areas of the proposed exploration site
based from the cadastral and land survey control stations 3)
Determination of the true geographic position, horizontal and
vertical control and true elevation of mineralized areas and drill
holes 4) generation of topographic map for detailed surveys. in
scale of 1:20,000 with contour interval of 10 m and 5)

establishment of legal boundaries of the applied area.

¢ Coverage - 500 hectares
e Duration - Three (3) months
¢ Scale - 1:20,000
e Contour interval - 10m
e Manpower complement- One (1) Geodetic Engineer
Five (5) Stadia Men/Helper
e Estimated Cost (PhP) - 300,000.00
e Expected Output - 1:20,000 Topographic Map with

10m Contour Interval
5.5

Detailed Survey or Studies

A detailed survey or studies shall be conducted on areas delineated
from semi-detailed survey. Relatively smaller area is expected to
be covered with the activities in this phase of the Work Program.
Herice, smaller map scale shall be used.

5.5.1. Detailed Geological Mapping

Detailed geological mapping shall be conducted on areas
delineated from semi-detailed survey or study. Approximately 500
hectares is expected to be covered with this activity. Further
plotting of relevant structures/mineralization/alteration shall be

carried out.
5.5.2 Sub-surface Investigation

Sub-surface investigation in the form of YBM drilling, test
pitting and trenching shall also be carried out on the
promising areas delineated from the activities conducted
during the semi-detailed survey. This is in conjunction with

detailed geological mapping.
YBM Drilling

YBM drill holes shall be established on a 100 m x 100 m
grid, based from the results of analyses of hand auger
samples collected during the semi-detailed survey and
based from the information gathered from geological
mapping. Approximately 500-hectare area is expected to be
covered with this activity..A total of about 500 drill holes are
expected to be programmed with an average depth of 10 m.
Sample will be collected per meter of drilling. About 5,000
samples are expected to be logged and collected. Samples
will be sent to the laboratory for chemical/petrographic
analyses to qualitatively determine Ni, Cr and Fe content.

e Coveraae _ END hartarac
e Duration - Seven (7) months

¢ No. of drill holes - 500

e Average depth - 10m

e No. of samples - 5,000 samples

¢ Target elements - Ni, Fe and Cr

¢ Manpower complement- One (1) Geologist/ Mining
Engineer
One Geologic Aid
Six (6) Auger Crew

¢ Estimated Cost (PhP) - 3,511,000.00

Cost Detail/Breakdown
a. Salary (@ 25,000/geologist or mining engineer/month

and @ 6,000/aid or crew) - 391,000

b. Sample Analysis/Preparation - 3,100,000

c. Miscellaneous - 20,000

e Expected Output - 1:20,000 Geological Map
Cross-section Maps

showing _ Laterite/Chromite
Profile

Test Pitting/Trenching

Test pitting and trenching shall also be conducted in support
with YBM drilling. One (1) test pit per 2 hectares is
expected to be excavated with a total length of about 1,250
meters. About ten (10) trenches, 20 m long, will be dug.
Sample will be taken per meter. About 1,450 samples are
expected to be collected. Samples will be sent to the
laboratory for chemical analyses to qualitatively determine
Ni, Cr and Fe content.

¢ Coverage - 500 hectares
¢ Duration - Seven (7) months
e No. test pits - 250

e Average depth - 10m
6.0

5.6 Report Writing

No. of trenches - 10

Average length - 20m

Total length - 200m

No. of samples - 2,000
Targetelements —- Ni, Fe and Cr
Manpower

complement - One (1) Geologist/

Mining Engineer
Six (6) Test Pitting
Crew
Estimated Cost (PhP) - 2,036,000.00

Cost Detail/Breakdown
a. Salary (@ 6,000/crew)

- 216,000
b. Sample Analysis/Preparation

- 1,800,000
c. Miscellaneous - 20,000
Expected Output - Cross-section Maps

After all the exploration activities are completed, report writing will

be undertaken. Necessary accomplishment reports will also be

Prepared and submitted to the Mines and Geosciences Bureau, in
compliance with the MPSA that may be issued. PhP100,000.00 will
be allotted for this activity. This is expected to be completed in two

(2) months.

Total Estimated Exploration Cost (PhP) = 7,818,000.00

Year 1 = 1,871,000.00
° Research Work = 100,000.00
° Data Compilation/Collation = 50,000.00
¢ — Regional Geological Survey = 455,000.00
¢  Semi-Detailed Geo. Survey = 1,266,000.00
Year 2

5,947,000.00

° Topographic Survey = 300,000.00
° Detailed Geological Survey = 5,547,000.00
(Mapping, Test Pitting/Trenching,
YBM Drilling)
e Report Writing = 100,000.00
7.0 Schedule of Activities
Gantt Chart
Estimated Year1 Year 2
Exploration Activities | Cost (Php)
_ Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4
* search Work go0/000
vata Compilation 50,000
Regional Geo. Survey 455,000
Semi-Detailed Geo. 1,266,000
Survey
Topographic Survey 300,000
Detailed Geo. Survey 5,547,000
Report Writing 100,000

6.0 Name and Signature of Person Who Prepared the Two Year

ork Program:

(
2

7.0

ULDARICO PITERO
Mining Engineer

PRC License No.: 2135

PTR No.: 0331767

Issued on: January 29, 2009

Issued at: Muntinlupa City

Conforme:
gua

MR. YAN MING

Chief Executive Officer (CEO)

Cambayas Mining Corporation ’

MPSA APPLIED
AREA
OF CAMBAYAS
MINING
CORPORATION
(APSA-000132-VIII)

Eastern Visayas
So ae ay.

»
»GeuTHERN

‘ : \  LEVTE
a

CORNER LATITUDE LONGITUDE

10-41-30

1 10-41-35
2 10-42-30
3 10-42-30
4 10-43-00
5 10-43-00
6 10-43-30
7 10-43-30
8 10-44-26
9 10-44-20
10 10-44-11
UL 10-44-15
12 10-44-15
13 10-44-00 ©
14 10-43-48
1s 10-42-30
16 10-42-00
17 10-41-40
18 10-42-00
19 10-42-00
20 10-41-44
2k 10-41-45,

125-45-00

125-45-00
125-44-03

125-44-00.
125-43-36
125-43-30.
125-44-00

125-44-00

125-45-00
125-45-30
125-46-30.
125-47-00
125-48-00
125-48-30
125-48-30
125-48-28
125-48-00
125-48-00
125-47-00
125-47-00
125-46-30
125-45-30

ks

aoa

144'30"

cl

125°55' 30"

ANNEX “D”

ENVIRONMENTAL WORK
PROGRAM
1.0

2.0

ENVIRONMENTAL WORK PROGRAM
(APSA-000132-VIIl)

Name and Address of Proponent
CAMBAYAS MINING CORPORATION

Mr. Yan Ming
Chief Executive Officer (CEO)

Unit 507 Peninsula Court, Makati Avenue
Makati City

Tel. No.: (02) 751-9948 / 751-9951

Type and Nature of Project

The proposed project covering approximately Three Thousand Five
Hundred Sixteen Point Two Thousand Fifteen (3,516.2015) hectares is
primarily an exploration project geared toward the characterization and
assessment of chromite and other minerals within the area applied for the
Mineral Production Sharing Agreement. The proponent has an estimated
budget of PhP1,871,000.00 for the first year and PhP5,947,000.00 for the
second year implementation of the Exploration Work Program and 10% of
the exploration cost to be allotted to the Environmental Work Program is
Php782,000.00.

The main objective of the project is to pursue a sound and systematic
exploration program to characterize and qualify the resource available in
the area, to maintain a cost effective operation, to make certain the
viability and sustainability of the project and to ensure that and
environmentally friendly mining operation could put in place and will set a
model for similar operations in the area.
3.0

Location of the Project

The Mineral Production Sharing Agreement of Cambayas Mining
Corporation is situated within the Island of Homonhon, Municipality of
Guiuan, Province of Eastern Samar. The mining claim is technically
described and is bounded by the following geographical coordinates

(please see attached location map):

Technical Description

Corner Latitude Longitude
1 10° 41’ 35” 125° 45’ 00”
2 10° 42’ 30” 125° 45’ 00”
3) 40° 42’ 30” 125° 44’ 03”
4 10° 43' 00” 125° 44’ 00”
5 10° 43’ 00” 125° 43’ 36”
6 10° 43’ 30” 125° 43’ 30”
7 10° 43’ 30” 125° 44’ 00”
8 10° 44’ 26” 125° 44’ 00”
9 10° 44’ 20” 125° 45’ 00”
10 10° 44’ 11” 125° 45’ 30”
11 10° 44’ 15” 125° 46’ 30”
12 10° 44’ 15” 125° 47’ 00”
13 10° 44’ 00” 425° 48’ 00”
14 10° 43' 48” 125° 48’ 30”
15 10° 42' 30” 125° 48’ 30”
16 10° 42’ 00” 125° 48’ 28”
17 10° 41’ 40” 125° 48’ 00”
18 10° 42’ 00” 125° 48’ 00”
19 10° 42’ 00” 125° 47’ 00”
20 10° 41’ 44” 125° 47’ 00”
21 10° 41’ 45” 125° 46’ 30”

N
nN

10° 41’ 30” 125° 45’ 30”
4.0

Description of Existing Environment

41

4.2

Land Environment

4.1.1. Topography/Physiography

The MPSA applied area is characterized by undulating to
moderately sloping in a generally rolling terrain. Undulating
land form is concentrated at the valley floor while sloping
form describe the slope of hills. Ground elevation ranges

from 10 meters to 200 meters above mean sea level (amsl).

4.1.2 Land Use

The MPSA applied area is basically a mineral land, being
previously covered by the various Mining Lease Contracts of
Cambayas Mining Corporation, and mining operations of

Heritage Resources and Mining Corporation.

4.1.3. Pedology

The data pertaining to this study can be gathered as part of the
Exploration Work Program particularly in the excavation of test pits
and/or trenches. Although the analyses and description of
excavation and excavated materials focus on the economic
minerals that may be present, most of the data recorded/gathered

contain vital environmental information.
Water Environment
The principal drainage system that could affect the area are the

tributaries of the Cantelado and Salog Rivers. Surface run-off of

the two (2) river systems drained towards the Philippine Sea.
4.3

4.4

4.2.1. Water Quality

Values of the other elements including the other parameters
such as total dissolve solids, total suspended soils, biological
oxygen demand and dissolve oxygen will be determined
immediately as soon as the exploration activities commence.
Water samples from the affected water bodies will be
collected quarterly, and will be sent to reputable and
Department of Environment and Natural Resources-
accredited laboratory, for analyses. The results shall serve

as the baseline data for the proposed project.

4.2.2 Hydrology

The existing hydrological profile in the area can best be
interpreted once the geological work is completed. This will
be complemented by other hydrological works, such as,
measurements of recharge rate, water level in the existing

well, and other related work/activities.

Climatology/Rainfall

The MPSA applied area and the vicinity belong to Type II of the
Climate Classifications in the Philippines. Hence, no dry season
with a very pronounced maximum rainfall from November to April
and wet for the rest of the year.

Geological/Geomorphological Environment

With the exception of the Recent Reefal limestone skirting the
shorelines of the whole island, the MPSA applied area is generally
underlained by ultramafic rock complex made up of variable
proportions of harzburgite, wherlite and dunite that are usually
serpentinized.

The ultramafic rocks are presumably part of the ophiolite mass
45

46

trusted over into the southeastern and middle portion of Samar
Island. The ophiolite mass belongs to the Eastern Bicol-Eastern
Mindanao ophiolite belt, and are interconnected beneath the
intervening seas.

The wherlite peridotite is grayish black when fresh and becoming
yellowish brown to rusty brown when weathered. It is medium to
coarse grained and is slightly serpentinized. Informal mineralogical
analysis conducted identified the constituent minerals as enstatite,
antigorite, magnetite, clinopyroxene and olivine. The harzburgite is
yellowish green when fresh and turns to brown when weathered.
The harzburgite generally have a zenoblastic granular texture and
consist of relict olivine, orthopyroxenes, chrysotile, magnetite and
chromite. The outcrop is intensely serpentinized. The dunite which
is the host rock of the chromite mineralization is generally greenish
black, fine grained and consisting dominantly of olivine.

Serpentinization is slight to pervasive.
Biological Environment

In general, the MPSA applied area is covered by natural vegetation
consisting of grass/shrub formations. Most of the agricultural lands
are dominantly planted with coconut trees. Other major crops
include vegetables, rootcrops, palay, corn, banana and other fruit

trees, coffee and pineapple.
Socio-Economic Environment

Fishing is the main source of livelihood for the residents living in the
area and vicinity, the area being almost surrounded by bodies of
water. Agriculture/farming is the alternative source of livelihood.
Lifestyle is simple, typical of the rural area. Generally,
unemployment/lack of employment opportunities tops the list of the
major problems in the area. One of the primary factors is
inadequate educational attainment. Other factor is the scarcity of

o
jobs due to the low investment climate prevailing in the area and in
the country as whole.

5.0 Exploration Scale and Cycle

5.1. Description of Exploration Works

5.1.1 Area and Basic Parameters

The applied area is approximately Three Thousand Five
Hundred Sixteen Point Two Thousand Fifteen (3,516.2015)
hectares. The bulk of the exploration works will be
undertaken on selected areas after identifying the significant
occurrence of mineralization. The result will be used to plan
targets for sub-surface evaluation. Test pitting and diamond
drilling will be carried out if necessary.

The main exploration program will involve principally the

following phases and activities:

Research Work

Data Compilation/Collation
Regional Geological Survey
Semi-Detailed Geological Survey
Topographic Survey

Cy EE Se

Detailed Geological Survey
(Mapping, Test Pitting/Trenching, YBM Drilling)
7. Report Writing

Total estimated exploration cost (PhP):

Year 1 : 1,871,000.00
Year 2 : 5,947,000.00

Total 7,818,000.00

fi

6.0 Identification of Potential Environmental Effects

6.1. OnLand

6.1.1 Surface Disturbance Off the Mineral Property

There is no expected surface disturbance off the applied
area considering access to and from the target site is readily
available and that there is no potential natural or artificial
obstruction that would hinder accessibility. Existing roads
and access ways will be utilized and no activity will be

undertaken outside the applied area.
6.1.2 Surface Disturbance on the Mineral Property

6.1.2.1. Changes in landforms due to excavations
Existing land forms may be affected through the
excavation of test pits and trenches. Some of the
present vegetative cover, which are mostly shrubs,
bushes and grasses may be uprooted/removed
from the surface.

6.1.2.2 Change in Rate of Erosion
Removal of existing vegetation as a consequence

of test pits/trenches excavations and drilling may
increase the rate of erosion.

6.2 On Hydrology and Water Quality

6.2.1 Potential Generation of Acid Mine Drainage

6.2.2

There is a very low potential of generating an acid mine
drainage as the exploration activities include basically
mapping, trenching and test pitting.

Siltation and Pollution of Surface Waters
There is a potential generation of small amount of siltation

from the excavated materials, during excavation of test pits

and trenches.

6.3. On the Ecology

6.4

Mapping, test pitting, trenching and drilling activities will
cause slight disturbance to the wild life and to the land use.

On Socioeconomic Effects

There will be no significant effect of the exploration on the
socio-economic conditions of the area considering that it
only involves minor exploration activities and in relatively
short period. Moreover, Exploration works may contribute to
direct employment in the local community as local workers
will be hired as_ laborers/geologic aides/survey helpers.
Indirect employment is also expected as the local business

can cater to the needs of the exploration crew.

7.0 Environmental Management Measures and Total Costs

7.1

Progressive Rehabilitation/Restoration of Excavated Areas

Areas affected by excavations during test pitting, trenching and

drilling shall be progressively rehabilitated and/or restored through

backfilling with top soil. Backfilled areas will be replanted with

suitable grass or tree species to prevent erosion and to restore the

vegetative cover in the area. 1 ge =
7.2

7.3

7.4

7.5

7.6

Management of Stockpile of Excavated and Removed Earth

Excess excavated materials will be brought to a pre-designated
stockpile area where it will be safely confined without causing

siltation to the surrounding environment.

Maintenance of Roads

Existing access roads will be utilized and maintained. Dusts
accumulation will be properly controlled by periodic spraying with
water. Proper drainage systems shall be maintained to prevent

and/or minimize soil erosion due to water inundation.
Handling of Toxic and Hazardous Materials

Solid and liquid wastes generated during the conduct of the
expiofation works shall be disposed of properly to prevent possible
contamination of the surrounding.

Accommodation of other Economic Activities

Other economic activities, such as farming, fishing and other
agricultural activities will not be prevented during the course of the
exploration.

Alternative plans if Special Habits of Flora and Fauna are
Affected

Although no special habits of flora and fauna are expected to be
affected by the exploration activities, possible areas will be avoided
as much as possible and preservation plans and measures will be
formulated and implemented.
7.7

7.8

Socio-economic Mitigating Measures

7.7.1

7.7.2

Plans for Information and Education Campaign and
Dialogue between the Company and _ Population
Regarding Projects Plans Including Compensation

Measures, If Necessary

Information and education campaign (IEC) with the affected
residents will be conducted periodically, so that the localities
will be informed of the project as to its benefits to the
community. The IEC will be undertaken in coordination with

the NGO's, LGUs and military/police concerned.

Working Environment and Protection Measures for

Employees

Safety of workers/laborers will be treated with utmost
concern by providing workers with necessary safety
paraphernalia such as steel toe shoes, gloves, goggles, dust
masks, etc. Sanitation and hygiene will be maintained in the
working areas. Trash and other refuse materials will be
properly disposed in covered containers provided for the
purpose. Medical aspect will also be given considerations.

Abandonment

After the exploration activities have been completed and prior to

abandonment of the area, campsites shall be dismantled and

removed. All refuse/non-biodegradale wastes shall be burned,

buried or disposed accordingly to prevent possible generation of

acid mine drainage. Abandoned campsite areas shall be re-

vegetated. Affected areas shall be re-contoured, rehabilitated and

re-vegetated to possibly approximate the original conditions prior to

exploration.
ENVIRONMENTAL MANAGEMENT MATRIX AND ESTIMATED COSTS

= emer Cost
Activity Impact Mitigating Measure (PhP)
Pre- Uncoordinated Information, education
Exploration actions with the and communication
Phase concerned local campaign
government
units/police or
military units
200,000.00
Negative Prior coordination with
reception of the concerned local
project by the officials/military/police
host and units
neighboring
communities
Survey and Surface The use of existing
Sub-surface disturbance roads and trails to
Investigation (topsoil/some minimized ground and
(geological vegetative cover vegetative disturbance
mapping, may be removed)
sampling, test Restoration/rehabilitati 450,000.00
pitting/ Siltation/Increase on of excavated areas
tenching) in rate of erosion through backfilling of

Generation of

waste

topsoil/replanting

Provision of confined
stockpile area for

excess excavated

materials

Construction and
maintenance of proper

drainage system

Periodic sprinkling of

water on access roads

Proper disposal of

liquid/solid waste

3. Abandonment

Surface
disturbance from
establishment of
camp site/fly

Dismantling and
removal of camp
site/fly camp

camp Restoration/
(topsoil/some rehabilitation of
; 132,000.00
vegetative cover excavated areas
may be removed) through backfilling of
topsoil/replanting
Generation of Proper disposal of
Waste liquid/solid waste
Total Cost 782,000.00

8.0

9.0

Preparer:
DS

ULDARICO M. PITERO
Mining Engineer

PRC License No.: 2135
PTR No.: 0331767

Issued on: January 29, 2009
Issued at: Muntinlupa City

Conforme:

wt

MR. YAN MING
Chief Executive Officer (CEO)
Cambayas Mining Corporation
GANTT CHART

(APSA-000132-VIII)
CAMBAYAS MINING CORPORATION

Activities

Duration (Morths)

4% Year

2" Year

IEC Campaign

5 | 6/7 | 8| 9 |10)11/12/13)14/15/16

17|18|19/20

21/22

ai

Rehabilitation of Affected areas during Survey
and Sub-surface Investigation:(Re-vegetation,
Backfilling)

Campsite Preparation and Establishment of

Proper Drainage

Abandonment (rehabilitation measures)

Environmental Monitoring

Camp, Tools and Vehicle Maintenance

-14-

MPSA APPLIED
AREA
OF CAMBAYAS
MINING
CORPORATION
(APSA-000132-VIII)

CORNER LATITUDE LONGITUDE
1 10-41-35 125-45-00
2 10-42-30 125-45-00
3 10-42-30 125-44-03
4 10-43-00 125-44-00.
5 10-43-00 125-43-36
6 10-43-30 125-43-30.
7 10-43-30 125-44-00
8 10-44-26 125-44-00
9 10-44-20 125-45-00
10 10-44-11 125-45-30
i 10-44-15 125-46-30.
12 10-44-15 125-47-00
13 10-44-00 *

14 10-43-48
15 10-42-30
16 10-42-00

10-41-40

»4a’30"

DW we
by

125°S5' 30"

3 Statute Miles

4000 Meters —
